Citation Nr: 1610909	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-44 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D. W., an observer


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978 in the Army and on active duty for training (ACTDUTRA) from August 1988 to November 1988 in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Per the Veteran's request, his claim was subsequently transferred to the VA RO in Atlanta, Georgia in 2013. 

The Board remanded this case in May 2012 in order to hold a hearing.  This remand was substantially complied with as a Travel Board hearing was held in June 2013 before the undersigned Veterans Law Judge (VLJ).  The Veteran testified at the hearing.  A transcript of that hearing has been associated with the record.

The Board remanded the case again in October 2013 in order for additional development.  Unfortunately, as discussed in more detail below, this remand was not substantially complied with, and this case must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

As a preliminary matter, the record suggests that VA treatment records may be missing from the claims file.  The Augusta VAMC records printed in March 2009 skip from page 1 to page 7.  The organization of the records suggests these pages contain information about treatment received between January 2009 and March 2009.  These records are not found elsewhere in the claims file.  Therefore, any outstanding records from the Veteran's treatment at the Augusta VAMC for the period from January 2009 to March 2009 should be obtained.

With regard to the development actions requested in the Board's October 2013 remand, the Board finds they were not fully complied with.  A remand by the Board confers on the Appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the October 2013 remand, the Board directed the AOJ to obtain outstanding VA medical records dating back to 1979.  In February 2014, the AOJ sent a request to the VA medical center (VAMC) in Birmingham, Alabama to release the Veteran's medical records for the period from January 1979 to April 2007.  Two records from April and September 1981 were received and associated with the claims file.  No further attempts were made to obtain additional VA treatment records, despite the fact that in April 2014, the Veteran informed the AOJ that after 1978 he was treated at facilities other than the Birmingham VAMC.  In the hearing transcript, the Veteran specifically referenced an in-patient stay at a VA facility in Tuscaloosa, Alabama in the 1980s or 1990s.  HEARING TESTIMONY, 13.  The record reflects no attempt to locate and obtain records from Tuscaloosa for that period.  Accordingly, the AOJ's efforts to obtain any outstanding VA medical records did not substantially comply with October 2013 remand directive.  

Further, the AOJ did not fully comply with the October 2013 remand directive to use any information obtained from the Veteran regarding his claimed stressors to attempt to verify his reported stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  The AOJ did send Veteran an additional PTSD questionnaire in January 2014.  The record indicated the Veteran failed to respond to this request; however, hearing testimony provided new information about the time and place of his stressors.  Specifically, the Veteran stated he witnessed the suicide of a Marine around the time he arrived at jump school training at Fort Benning, Georgia.  The Veteran's military personnel records indicated his airborne training took place in February and March 1977.  The Veteran also reported that, during jungle warfare training, he fell repelling.  He said this training took place between April 1977 and May 1977.  Finally, the Veteran referenced personal assaults by a Sergeant R.  He did not specify the dates during which the alleged assaults took place, but Sergeant R.'s name does appear in the Veteran's military personnel records between September 1977 and November 1977 in multiple counseling statements.  The record does not reflect any attempt by the AOJ to use this additional information, or the information contained in the Veteran's May 2009 VA Form 21-0781, to verify the Veteran's stressors with the JSSRC.  This action must be completed before the Veteran's claim can be adjudicated.

Additionally, the October 2013 remand directed that the Veteran be scheduled for a VA examination.  The examination was originally scheduled in February 2014, but was subsequently cancelled.  The exam was rescheduled for March 20, 2014, but the record indicates the Veteran did not show up for the exam.  It is unclear, however, if the Veteran was able to attend the rescheduled examination.  The Veteran contacted the AOJ on April 4, 2014 to report a recent hospitalization that may have coincided with the scheduled examination.  The Veteran did not provide the dates of the hospitalization, but said he was hospitalized for about five days about three weeks prior to the date of the conversation.  It is possible his hospitalization was during the time his examination was scheduled.  It is also unclear if the Veteran was informed of the place and time of the rescheduled examination.  The corresponding Report of General Information stated that the examination scheduled in March 2014 was cancelled because the Veteran did not show, but it also stated the Veteran had not heard anything about rescheduling the PTSD.  There is no record of a notice being sent to the Veteran regarding the place and time of the rescheduled examination.  Therefore, the ambiguity as to whether the Veteran could have attended the examination and whether he was informed of the rescheduled examination warrants the scheduling of another examination upon remand.  However, the Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the Board notes the above-mentioned April 2014 Report of General Information indicated the Veteran was hospitalized at the Tuscaloosa VAMC in March 2014.  These records have not been associated with the record.  Those records as well as any other outstanding VA medical records should be obtained and associated with the record before the claim can be adjudicated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VAMC treatment records from 1979 to present day.  This effort should include but not be limited to contacting the Tuscaloosa VAMC regarding any treatment the Veteran may have received in the 1980s or 1990s and his more recent treatment in March 2014.  All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 


2. With any information obtained from the Veteran regarding his stressors, attempt to verify any of the Veteran's claimed stressors with JSRRC.  This information should include the Veteran's May 2009 VA Form 21-0781 and his testimony at the June 2013 hearing, all detailed above.  JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information that might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, documentation to that effect should be included in the claims file.

3. After all outstanding development has been completed and entered into the Veteran's claims file, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disability, including but not limited to PTSD, Schizophrenia, and depressive disorder not otherwise specified (NOS).  Any indicated tests and studies should be performed.  The examiner is requested to review the claims file and offer an opinion as the following questions:

a) Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since May 2007.

b) For PTSD, if diagnosed, whether the Veteran's reported stressors support the diagnosis of PTSD under DSM-IV.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c) For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
	
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Thereafter, undertake readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



